Title: To Alexander Hamilton from William S. Smith, 14 May 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir.
            Union Brigade May 14th. 1800
          
          I have the honor of acknowledging the receipt of your Letter of the 9th. In addition to my report of the 7th. inst., and upon a personal examination of Cornwell, I find, that Lt. Cuyler gave him 3 dollars when he enlisted—he also gave him an order on Capt. White for four Dollars and fifty Cents, which he told him Mr. Hugh Daniels a store keeper would receive as cash, and supply him from his store with what ever he wanted he Lt. Cuyler having no money—He also states, that a Mr. Gleeson was the Issuing Commissary & gave great dissatisfaction to the troops, the Bread was in general very bad—the issue of provissions very irregular and often defficient—when so, he Gleeson would never give due Bills, but told the Soldiers, they might take what was due from the Bar—He Gleeson keeping a tavern would pay no money—when the Company marched, he Cornwell & he believes several others, took the balances due them in Cyder and spirits, treating their Comrades—thinking it better to use what was due them—thus than to leave it in the hands of Gleeson who always discovered a disposition to impose upon and Cheat them—to the preceding sergeant Butterfield or Butler agrees, and further states that there is due to him & several soldiers, money on account of back rations, & component parts—which I have demanded him to state from his book, when presented, it shall be forwarded—The sergeant this instant presents his statement—of Rations issued to 20 men at different times, the aggregate of Rations, amounting to fiften Hundred and twenty, and that only four pounds of Candles, and thirty six Quarts of soft soap have been drawn by the men—
          The great stress of The Govr’s. Letter appearing to rest on the retained bounty & pay, I confined my former interrogatories to those points only, not adverting to the manner in which, the soldier used the due bill given to him by his Officer, not supposing there could possibly exist an understanding between an officer, and a store-keeper, on the subject of Bounty to be paid a recruit—
          I have the Honor to be with great respect—Sir, Your most obedt. Humble Sert.
          
            W. S. Smith Lt. Colo. of ye. 12th.
          
        